Citation Nr: 1730063	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent prior to August 24, 2016, and 40 percent thereafter for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969, including service in the Republic of Vietnam. He received the Purple Heart medal, among other decorations.

The issues before the Board of Veterans' Appeals (Board) come from the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). A February 2012 rating decision granted, in pertinent part, entitlement to service connection for bilateral hearing loss. The RO established an initial noncompensable rating, effective July 6, 2011.

The Veteran testified before the undersigned at a February 2016 hearing at the RO. A hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the RO issued its most recent supplemental statement of case(SSOC).  The Veteran has subsequently submitted relevant evidence, including VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability; and the AOJ has obtained additional relevant evidence.  VA regulations require the issuance of an SSOC when pertinent new evidence is obtained after the previous SSOC and before certification to the Board, or after a Board remand.  38 C.F.R. § 19.31(b), (c) (2016)

In March 2017, Veteran treatment records dated May 2014 to August 2016 were received.   In May 2017, the Veteran was provided another VA audiological examination. For these reasons, the Veteran's appeal must be remanded for issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

If the benefits sought are not fully granted, issue a Supplemental Statement of the Case (SSOC) that considers all evidence received since the last SSOC.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

